            IN THE UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


SOUTH    WESTERN     COMMUNICATIONS,   *
INC,                                   *

        Plaintiff,                     *
                                       *


             V.                        *              CV 117-097
                                       *


MCKNIGHT CONSTRUCTION CO.,             *
                                       *


        Defendant/Third-Party          *
        Plaintiff,                     *

             V.                        *
                                       •k


PENCO ELECTRICAL CONTRACTORS,          *
INC.,                                  *

        Third-Party Defendant.


                                 ORDER




       The Parties settled this case through mediation held before

United States Magistrate Judge Brian K. Epps on August 27, 2019.

(See Docs. 64, 65.)        The Parties agreed to file a dismissal by

September 25, 2019 (Doc. 65), but have yet to do so.               Although

the case remains open at this time, Third-Party Defendant Penco

Electrical Contractors, Inc.'s pending motion to dismiss (Doc. 40)

and Plaintiff South Western Communications, Inc.'s pending motion

for a hearing on the motion to dismiss (Doc. 50) are moot given

the settlement. The moving parties, however, neglected to withdraw

the    now-moot    motions.    Therefore,   as   a   purely   administrative
matter,   the    Court    DIRECTS   the    Clerk   to   TERMINATE   the   above-

referenced motions (Docs. 40, 50).

     ORDER      ENTERED    at   Augusta,    Georgia,     this             day   of

September, 2019,


                                     J. Rj^NDM>>HALL,/chief JUDGE
                                     UNITED^tATES DISTRICT COURT
                                    'sSUTHE^ DISTRICT OF GEORGIA
